Exhibit 10.1

 

SPLUNK INC.

 

2012 EQUITY INCENTIVE PLAN

 

STOCK OPTION AWARD AGREEMENT

 

Unless otherwise defined herein, the terms defined in the Splunk Inc. 2012
Equity Incentive Plan (the “Plan”) will have the same defined meanings in this
Stock Option Award Agreement, including the Addendum which includes any
applicable country-specific provisions (together, the “Award Agreement”).

 

I.                                        NOTICE OF STOCK OPTION GRANT

 

Participant Name:

 

Address:

 

Participant has been granted an Option to purchase Common Stock of Splunk Inc.
(the “Company”), subject to the terms and conditions of the Plan and this Award
Agreement, as follows:

 

Grant Number

 

 

 

 

 

Date of Grant

 

 

 

 

 

Vesting Commencement Date

 

 

 

 

 

Exercise Price per Share

 

US$

 

 

 

Total Number of Shares Granted

 

 

 

 

 

Total Exercise Price

 

US$

 

 

 

Type of Option:

 

o Incentive Stock Option

 

 

 

 

 

o Nonstatutory Stock Option

 

 

 

Term/Expiration Date:

 

 

 

 

 

Vesting Schedule:

 

 

 

Subject to any acceleration provisions contained in the Plan, or as otherwise
set forth below, this Option may be exercised, in whole or in part, in
accordance with the following schedule:

 

[INSERT VESTING SCHEDULE]

 

--------------------------------------------------------------------------------


 

Termination Period:

 

To the extent vested, this Option will be exercisable for three (3) months after
Participant ceases to be a Service Provider, unless such termination is due to
Participant’s death or Disability, in which case this Option will be exercisable
for twelve (12) months after Participant ceases to be Service Provider. 
Notwithstanding the foregoing, in no event may this Option be exercised after
the Term/Expiration Date as provided above and may be subject to earlier
termination as provided in Section 13 of the Plan.  The date on which
Participant ceases to be a Service Provider shall be the date the individual
ceases to provide services and shall not be extended by any notice of
termination period or non-working garden leave established under the employment
law in the jurisdiction in which Participant resides or under the terms of
Participant’s employment agreement, if any.  The Administrator shall have the
exclusive discretion to determine when Participant is no longer a Service
Provider.  Notwithstanding the foregoing, Participant may still be considered to
be providing services and will continue to vest in the shares subject to the
Option while on an approved leave of absence.

 

By Participant’s signature and the signature of the Company’s representative
below, Participant and the Company agree that this Option is granted under and
governed by the terms and conditions of the Plan and this Award Agreement,
including the Terms and Conditions of Stock Option Grant, attached hereto as
Exhibit A, all of which are made a part of this document.  Participant has
reviewed the Plan and this Award Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Award
Agreement and fully understands all provisions of the Plan and Award Agreement. 
Participant hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Administrator upon any questions relating to
the Plan and Award Agreement.  Participant further agrees to notify the Company
upon any change in the residence address indicated above.

 

PARTICIPANT:

SPLUNK INC.

 

 

 

 

 

Signature

 

By

 

 

 

 

 

 

Print Name

 

Title

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

TERMS AND CONDITIONS OF STOCK OPTION GRANT

 

1.                                      Grant of Option.  The Company hereby
grants to the Participant named in the Notice of Grant attached as Part I of
this Award Agreement (the “Participant”) an option (the “Option”) to purchase
the number of Shares, as set forth in the Notice of Grant, at the exercise price
per Share set forth in the Notice of Grant (the “Exercise Price”), subject to
all of the terms and conditions in this Award Agreement and the Plan, which is
incorporated herein by reference.  Subject to Section 16, in the event of a
conflict between the terms and conditions of the Plan and the terms and
conditions of this Award Agreement, the terms and conditions of the Plan will
prevail.

 

For United States taxpayers, if designated in the Notice of Grant as an
Incentive Stock Option (“ISO”), this Option is intended to qualify as an ISO
under Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”).  However, if this Option is intended to be an ISO, to the extent that
it exceeds the $100,000 rule of Code Section 422(d) it will be treated as a
Nonstatutory Stock Option (“NSO”).  Further, if for any reason this Option (or
portion thereof) will not qualify as an ISO, then, to the extent of such
nonqualification, such Option (or portion thereof) shall be regarded as a NSO
granted under the Plan.  In no event will the Administrator, the Company or any
Parent or Subsidiary or any of their respective employees or directors have any
liability to Participant (or any other person) due to the failure of the Option
to qualify for any reason as an ISO.

 

2.                                      Vesting Schedule.  Except as provided in
Section 3, the Option awarded by this Award Agreement will vest in accordance
with the vesting provisions set forth in the Notice of Grant.  Shares scheduled
to vest on a certain date or upon the occurrence of a certain condition will not
vest in Participant in accordance with any of the provisions of this Award
Agreement, unless Participant will have been continuously a Service Provider
from the Date of Grant until the date such vesting occurs.

 

3.                                      Administrator Discretion.  The
Administrator, in its discretion, may accelerate the vesting of the balance, or
some lesser portion of the balance, of the unvested Option at any time, subject
to the terms of the Plan.  If so accelerated, such Option will be considered as
having vested as of the date specified by the Administrator.

 

4.                                      Exercise of Option.

 

(a)                                 Right to Exercise.  This Option may be
exercised only within the term set out in the Notice of Stock Option Grant, and
may be exercised during such term only in accordance with the Plan and the terms
of this Award Agreement.

 

(b)                                 Method of Exercise.  Primarily, Options are
to be exercised online through the Company’s designated broker Charles Schwab &
Co. (and its affiliates), or any other broker the Company, in its sole
discretion, may designate.  Alternatively, and if permitted by the Company,
Options can be exercised by delivery of an exercise notice, in the form attached
as Exhibit B (the “Exercise Notice”) or in a manner and pursuant to such
procedures as the

 

3

--------------------------------------------------------------------------------


 

Administrator may determine, which will state the election to exercise the
Option, the number of Shares in respect of which the Option is being exercised
(the “Exercised Shares”), and such other representations and agreements as may
be required by the Company pursuant to the provisions of the Plan.  The Exercise
Notice will be completed by Participant and delivered to the Company.  The
Exercise Notice will be accompanied by payment of the aggregate Exercise Price
as to all Exercised Shares together with any applicable Tax-Related Items (as
defined in Section 6(a) below) withholding.  This Option will be deemed to be
exercised upon receipt by the Company of such fully executed Exercise Notice
accompanied by such aggregate Exercise Price.

 

5.                                      Method of Payment.  Payment of the
aggregate Exercise Price will be by any of the following, or a combination
thereof, at the election of Participant.

 

(a)                                 cash;

 

(b)                                 check;

 

(c)                                  consideration received by the Company under
a formal cashless exercise program adopted by the Company in connection with the
Plan;

 

(d)                                 for U.S. taxpayers only, surrender of other
Shares which have a Fair Market Value on the date of surrender equal to the
aggregate Exercise Price of the Exercised Shares, provided that accepting such
Shares, in the sole discretion of the Administrator, will not result in any
adverse accounting consequences to the Company; and

 

(e)                                  At the discretion of the Administrator, by
net exercise whereby the Option may be exercised in full or in part by
surrendering a portion of the Shares subject to the Option as payment of the
aggregate exercise price for the number of Shares subject to the Option to be
exercised.  The number of Shares subject to the Option to be surrendered in
payment of the exercise price shall be determined by multiplying the number of
Shares to be exercised by the per Share exercise price, and then dividing the
product thereof by an amount equal to the per Share Fair Market Value on the
date of exercise.

 

The Company reserves the right to restrict available methods of payment to the
extent it determines necessary for legal or administrative reasons.

 

6.                                      Tax Obligations.

 

(a)                                 Withholding Taxes.  Participant acknowledges
that, regardless of any action taken by the Company or, if different,
Participant’s employer (the “Employer”) the ultimate liability for all income
tax, social insurance, payroll tax, fringe benefits tax, payment on account or
other tax related items related to Participant’s participation in the Plan and
legally applicable to Participant (“Tax-Related Items”), is and remains
Participant’s responsibility and may exceed the amount actually withheld by the
Company or the Employer.  Participant further acknowledges that the Company
and/or the Employer (i) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of this Option,
including, but not limited to, the grant, vesting or exercise of this Option,
the subsequent sale of Shares acquired pursuant to such exercise and the receipt
of any dividends; and (ii) do not commit to and are under no obligation to
structure the terms of the grant or any

 

4

--------------------------------------------------------------------------------


 

aspect of this Option to reduce or eliminate Participant’s liability for
Tax-Related Items or achieve any particular tax result.  Further, if Participant
is subject to Tax-Related Items in more than one jurisdiction between the grant
date and the date of any relevant taxable or tax withholding event, as
applicable, Participant acknowledges that the Company and/or the Employer (or
former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.

 

Prior to the relevant taxable or tax withholding event, as applicable,
Participant agrees to make arrangements satisfactory to the Company and/or the
Employer to satisfy all Tax-Related Items.

 

In this regard, Participant authorizes the Company and/or the Employer, or their
respective agents, at their discretion, to satisfy the obligations with regard
to all Tax-Related Items by one or a combination of the following:

 

(i)                                     withholding from Participant’s wages or
other cash compensation paid to Participant by the Company and/or the Employer;

 

(ii)                                  withholding from proceeds from the sale of
Shares acquired upon exercise of the Option either through a voluntary sale or
through a mandatory sale arranged by the Company (on Participant’s behalf
pursuant to this authorization without further consent); or

 

(iii)          withholding in shares of Common Stock to be issued at exercise of
the Option, provided, however, that if Participant is a Section 16 officer of
the Company under the U.S. Securities and Exchange Act of 1934, as amended, then
the Committee shall establish the method of withholding from alternatives
(i)-(iii) herein and, if the Committee does not exercise its discretion prior to
the Tax-Related Items withholding event, then Participant shall be entitled to
elect the method of withholding from the alternatives above.

 

Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case Participant will receive a refund of any over-withheld
amount in cash and will have no entitlement to the Share equivalent.  If the
obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
purposes, Participant is deemed to have been issued the full number of Shares
subject to the exercised Options, notwithstanding that a number of the Shares
are held back solely for the purpose of paying the Tax-Related Items.

 

Finally, Participant agrees to pay to the Company or the Employer, any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of Participant’s participation in the Plan that
cannot be satisfied by the means previously described.  The Company may refuse
to issue or deliver the Shares or the proceeds from the sale of Shares, if
Participant fails to comply with Participant’s obligations in connection with
the Tax-Related Items.

 

(b)                                 Notice of Disqualifying Disposition of ISO
Shares.  For United States taxpayers, if the Option granted to Participant
herein is an ISO, and if Participant sells or otherwise disposes of any of the
Shares acquired pursuant to the ISO on or before the later of (i)

 

5

--------------------------------------------------------------------------------


 

the date two (2) years after the Grant Date, or (ii) the date one (1) year after
the date of exercise, Participant will immediately notify the Company in writing
of such disposition.  Participant agrees that Participant may be subject to
Tax-Related Items withholding by the Company on the compensation income
recognized by Participant.

 

(c)                                  Code Section 409A.  For United States
taxpayers, under Code Section 409A, an option that vests after December 31, 2004
(or that vested on or prior to such date but which was materially modified after
October 3, 2004) that was granted with a per Share exercise price that is
determined by the U.S. Internal Revenue Service (the “IRS”) to be less than the
Fair Market Value of a Share on the Date of Grant (a “Discount Option”) may be
considered “deferred compensation.”  A Discount Option may result in (i) income
recognition by Participant prior to the exercise of the option, (ii) an
additional twenty percent (20%) federal income tax, and (iii) potential penalty
and interest charges.  The Discount Option may also result in additional state
income, penalty and interest charges to the Participant.  Participant
acknowledges that the Company cannot and has not guaranteed that the IRS will
agree that the per Share exercise price of this Option equals or exceeds the
Fair Market Value of a Share on the Date of Grant in a later examination. 
Participant agrees that if the IRS determines that the Option was granted with a
per Share exercise price that was less than the Fair Market Value of a Share on
the Date of Grant, Participant will be solely responsible for Participant’s
costs related to such a determination.

 

7.                                      Nature of Grant.  In accepting the
Option, Participant acknowledges, understands and agrees that:

 

(a)                                 the Plan is established voluntarily by the
Company, it is discretionary in nature, and may be amended, suspended or
terminated by the Company at any time, to the extent permitted by the Plan.

 

(b)                                 this Option is voluntary and occasional and
does not create any contractual or other right to receive future grants of
Options, or benefits in lieu of Options, even if Options have been granted in
the past;

 

(c)                                  all decisions with respect to future
Options or other grants, if any, will be at the sole discretion of the Company;

 

(d)                                 this Option and Participant’s participation
in the Plan shall not create a right to employment or be interpreted as forming
an employment or service contract with the Company, the Employer, the Parent or
any Subsidiary of the Company;

 

(e)                                  Participant is voluntarily participating in
the Plan;

 

(f)                                   this Option and any Shares acquired under
the Plan are not intended to replace any pension rights or compensation;

 

(g)                                  this Option and any Shares acquired under
the Plan and the income and value of same, are not part of normal or expected
compensation for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;

 

6

--------------------------------------------------------------------------------


 

(h)                                 the future value of the Shares underlying
this Option is unknown, indeterminable, and cannot be predicted with certainty;

 

(i)            if the underlying Shares do not increase in value, this Option
will have no value;

 

(j)                                    if Participant exercises this Option and
acquire Shares, the value of such Shares may increase or decrease in value, even
below the Exercise Price;

 

(k)                                 no claim or entitlement to compensation or
damages shall arise from forfeiture of this Option resulting from the
Participant ceasing to be a Service Provider (for any reason whatsoever, whether
or not later found to be invalid or in breach of employment laws in the
jurisdiction where Participant is employed or the terms of Participant’s
employment agreement, if any), and in consideration of the grant of this Option
to which Participant is otherwise not entitled, Participant irrevocably agrees
never to institute any claim against the Company, the Parent, any of its
Subsidiaries or the Employer, waive his or her ability, if any, to bring any
such claim, and release the Company, the Parent, its Subsidiaries and the
Employer from any such claim involving forfeiture of the Options; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, Participant shall be deemed
irrevocably to have agreed not to pursue such claim and agree to execute any and
all documents necessary to request dismissal or withdrawal of such claim;

 

(l)                                     for purposes of this Option, Participant
shall cease to be a Service Provider as of the date Participant is no longer
actively providing services to the Company, the Parent or one of its
Subsidiaries (regardless of the reason for such termination and whether or not
later found to be invalid or in breach of employment laws in the jurisdiction
where Participant is employed or the terms of Participant’s employment
agreement, if any), and unless otherwise expressly provided in this Award
Agreement or determined by the Company, (i) Participant’s right to vest in this
Option under the Plan, if any, will terminate as of such date and will not be
extended by any notice period (e.g., Participant’s period of service would not
include any contractual notice period or any period of “garden leave” or similar
period mandated under employment laws in the jurisdiction where Participant is
employed or the terms of Participant’s employment agreement, if any); and
(ii) the period (if any) during which Participant may exercise this Option after
Participant ceases to be a Service Provider will commence on the
date Participant ceases to actively provide services and will not be extended by
any notice period mandated under employment laws in the jurisdiction where
Participant is employed or terms of Participant’s employment agreement, if any;
the Administrator shall have the exclusive discretion to determine when
Participant is no longer a Service Provider for purposes of Participant’s Option
grant (including whether Participant may still be considered to be providing
services while on a leave of absence);

 

(m)                             unless otherwise provided in the Plan or by the
Company in its discretion, this Option and the benefits evidenced by this Award
Agreement do not create any entitlement to have this Option or any such benefits
transferred to, or assumed by, another company nor to be exchanged, cashed out
or substituted for, in connection with any corporate transaction affecting the
Shares of the Company; and

 

7

--------------------------------------------------------------------------------


 

(n)                                 the following provisions apply only if
Participant is providing services outside the United States:

 

(i)                                     this Option and the Shares subject to
this Option are not part of normal or expected compensation or salary for any
purpose; and

 

(ii)                                  Participant acknowledges and agrees that
neither the Company, the Employer, the Parent nor any Subsidiary of the Company
shall be liable for any foreign exchange rate fluctuation between Participant’s
local currency and the United States Dollar that may affect the value of this
Option or of any amounts due to Participant pursuant to the exercise of the
Option or the subsequent sale of any Shares acquired upon exercise.

 

8.                                      No Advice Regarding Grant.  The Company
is not providing any tax, legal or financial advice, nor is the Company making
any recommendations regarding Participant’s participation in the Plan, or
Participant’s acquisition or sale of the underlying Shares.  Participant is
hereby advised to consult with his or her own personal tax, legal and financial
advisors regarding Participant’s participation in the Plan before taking any
action related to the Plan.

 

9.                                      Rights as Stockholder.  Neither
Participant nor any person claiming under or through Participant will have any
of the rights or privileges of a stockholder of the Company in respect of any
Shares deliverable hereunder unless and until certificates representing such
Shares will have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to Participant.  After such
issuance, recordation and delivery, Participant will have all the rights of a
stockholder of the Company with respect to voting such Shares and receipt of
dividends and distributions on such Shares.

 

10.                               Data Privacy.  Participant hereby explicitly
and unambiguously consent to the collection, use and transfer, in electronic or
other form, of Participant’s personal data as described in this Award Agreement
and any other Option grant materials (“Data”) by and among, as applicable, the
Employer, the Parent, the Company, and its Subsidiaries for the exclusive
purpose of implementing, administering and managing Participant’s participation
in the Plan.

 

Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all Options
or any other entitlement to shares of stock awarded, canceled, exercised,
vested, unvested or outstanding in Participant’s favor, for the exclusive
purpose of implementing, administering and managing the Plan.

 

Participant understands that Data will be transferred to a stock plan service
provider selected by the Company, to assist with the implementation,
administration and management of the Plan.  Participant understands that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipient’s country (e.g., the United States) may have different data
privacy laws and protections than Participant’s country.  Participant
understands that if Participant resides outside the United States, he or she may

 

8

--------------------------------------------------------------------------------


 

request a list with the names and addresses of any potential recipients of the
Data by contacting his or her local human resources representative.  Participant
authorizes the Company, the Company’s stock plan service provider and any other
possible recipients which may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purposes
of implementing, administering and managing Participant’s participation in the
Plan.  Participant understands that Data will be held only as long as is
necessary to implement, administer and manage Participant’s participation in the
Plan.  Participant understands that if Participant resides outside the United
States, he or she may, at any time, view Data, request additional information
about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing his or her local human resources representative.  Further,
Participant understands that he or she is providing the consents herein on a
purely voluntary basis.  If Participant does not consent, or if Participant
later seeks to revoke Participant’s consent, his or her employment status or
service and career with the Employer will not be adversely affected; the only
adverse consequence of refusing or withdrawing Participant’s consent is that the
Company would not be able to grant Participant Options or other equity awards or
administer or maintain such awards.  Therefore, Participant understands that
refusing or withdrawing Participant’s consent may affect his or her ability to
participate in the Plan.  For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant
understands that Participant may contact his or her local human resources
representative.

 

11.                               No Guarantee of Continued Service. 
PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO THE
VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT
THE WILL OF THE COMPANY (OR EMPLOYER) AND NOT THROUGH THE ACT OF BEING HIRED,
BEING GRANTED THE OPTION OR ACQUIRING SHARES HEREUNDER.  PARTICIPANT FURTHER
ACKNOWLEDGES AND AGREES THAT THIS AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS
OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING
PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH
PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY OR EMPLOYER TO TERMINATE
PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT
CAUSE.

 

12.                               Address for Notices.  Any notice to be given
to the Company under the terms of this Award Agreement will be addressed to the
Company, in care of Stock Administration at Splunk Inc., 250 Brannan Street, San
Francisco, California, United States 94107, or at such other address as the
Company may hereafter designate in writing.

 

13.                               Non-Transferability of Option.  This Option
may not be transferred in any manner otherwise than by will or by the laws of
descent or distribution and may be exercised during the lifetime of Participant
only by Participant.

 

9

--------------------------------------------------------------------------------


 

14.                               Binding Agreement.  Subject to the limitation
on the transferability of this grant contained herein, this Award Agreement will
be binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.

 

15.                               Additional Conditions to Issuance of Stock.

 

(a)                                 If at any time the Company will determine,
in its discretion, that the listing, registration or qualification of the Shares
upon any securities exchange or under any state or federal law, or the consent
or approval of any governmental regulatory authority is necessary or desirable
as a condition to the issuance of Shares to Participant (or his or her estate),
such issuance will not occur unless and until such listing, registration,
qualification, consent or approval will have been effected or obtained free of
any conditions not acceptable to the Company.  The Company will make all
reasonable efforts to meet the requirements of any such state or federal law or
securities exchange and to obtain any such consent or approval of any such
governmental authority. Assuming such compliance, for income tax purposes the
Exercised Shares will be considered transferred to Participant on the date the
Option is exercised with respect to such Exercised Shares.

 

(b)                                 Participant’s exercise of Options and/or
sale of Shares may be subject to any market blackout period that may be imposed
by the Company and must comply with the Company’s insider trading policy and any
other applicable securities laws. The Company’s insider trading policy applies
to all Service Providers.  The Company’s insider trading policy prohibits a
Participant and others from buying or selling Shares when such Participant has
“inside information.”  “Inside information” is material information about the
Company that is not yet public but that a reasonable investor would consider
important in deciding whether to buy or sell Shares.  Trading while in
possession of material non-public information is not only a violation of the
Company’s policy but also of securities laws.  Penalties for such violations can
be severe.  Please review the Company’s insider trading policy before making any
trades.  A copy of the Company’s insider trading policy is available on the
Company’s intranet site, under Legal and Polices, or a Participant may request a
copy from the Legal Department (legal@splunk.com) or our Stock Administrator
(stockadmin@splunk.com).

 

16.                               Plan Governs.  This Award Agreement is subject
to all terms and provisions of the Plan.  In the event of a conflict between one
or more provisions of this Award Agreement and one or more provisions of the
Plan, the provisions of the Plan will govern.  Capitalized terms used and not
defined in this Award Agreement will have the meaning set forth in the Plan.

 

17.                               Administrator Authority.  The Administrator
will have the power to interpret the Plan and this Award Agreement and to adopt
such rules for the administration, interpretation and application of the Plan as
are consistent therewith and to interpret or revoke any such rules (including,
but not limited to, the determination of whether or not any Shares subject to
the Option have vested).  All actions taken and all interpretations and
determinations made by the Administrator in good faith will be final and binding
upon Participant, the Company and all other interested persons.  No member of
the Administrator will be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or this Award
Agreement.

 

10

--------------------------------------------------------------------------------


 

18.                               Language.  If Participant received this Award
Agreement, or any other document related to this Option and/or the Plan
translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.

 

19.                               Electronic Delivery.  The Company may, in its
sole discretion, decide to deliver any documents related to Options awarded
under the Plan or future options that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means.  Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

 

20.                               Captions.  Captions provided herein are for
convenience only and are not to serve as a basis for interpretation or
construction of this Award Agreement.

 

21.                               Agreement Severable.  In the event that any
provision in this Award Agreement will be held invalid or unenforceable, such
provision will be severable from, and such invalidity or unenforceability will
not be construed to have any effect on, the remaining provisions of this Award
Agreement.

 

22.                               Modifications to the Agreement.  This Award
Agreement constitutes the entire understanding of the parties on the subjects
covered.  Participant expressly warrants that he or she is not accepting this
Award Agreement in reliance on any promises, representations, or inducements
other than those contained herein.  Modifications to this Award Agreement or the
Plan can be made only in an express written contract executed by a duly
authorized officer of the Company.  Notwithstanding anything to the contrary in
the Plan or this Award Agreement, the Company reserves the right to revise this
Award Agreement as it deems necessary or advisable, in its sole discretion and
without the consent of Participant, to comply with Code Section 409A or to
otherwise avoid imposition of any additional tax or income recognition under
Section 409A of the Code in connection to this Option.

 

23.                               Amendment, Suspension or Termination of the
Plan.  By accepting this Award, Participant expressly warrants that he or she
has received an Option under the Plan, and has received, read and understood a
description of the Plan.  Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.

 

24.                               Governing Law.  This Award Agreement will be
governed by the laws of the State of California, without giving effect to the
conflict of law principles thereof.  For purposes of litigating any dispute that
arises under this Option or this Award Agreement, the parties hereby submit to
and consent to the jurisdiction of the State of California, and agree that such
litigation will be conducted in the courts of San Francisco County, California,
or the federal courts for the United States for the Northern District of
California, and no other courts, where this Option is made and/or to be
performed.

 

25.                               Addendum.  Notwithstanding any provisions in
this Award Agreement, this Option grant shall be subject to any special terms
and conditions set forth in any Addendum to

 

11

--------------------------------------------------------------------------------


 

this Award Agreement for Participant’s country.  Moreover, if Participant
relocates to one of the countries included in the Addendum, the special terms
and conditions for such country will apply to Participant, to the extent the
Company determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons.  The Addendum
constitutes part of this Award Agreement.

 

26.                               Imposition of Other Requirements.  The Company
reserves the right to impose other requirements on Participant’s participation
in the Plan, on this Option and on any Shares purchased upon exercise of this
Option, to the extent the Company determines it is necessary or advisable for
legal or administrative reasons, and to require Participant to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.

 

27.                               Waiver.  Participant acknowledges that a
waiver by the Company of breach of any provision of this Award Agreement shall
not operate or be construed as a waiver of any other provision of this Award
Agreement, or of any subsequent breach by Participant or any other participant.

 

12

--------------------------------------------------------------------------------


 

EXHIBIT B

 

SPLUNK INC.

 

2012 EQUITY INCENTIVE PLAN

 

EXERCISE NOTICE

 

Splunk Inc.

250 Brannan Street

San Francisco, CA 94107

Attention:  [              ]

 

1.                                      Exercise of Option.  Effective as of
today,                                 ,           , the undersigned
(“Purchaser”) hereby elects to purchase                              shares (the
“Shares”) of the Common Stock of Splunk Inc. (the “Company”) under and pursuant
to the 2012 Equity Incentive Plan (the “Plan”) and the Stock Option Award
Agreement dated                  (the “Award Agreement”).  The purchase price
for the Shares will be $                          , as required by the Award
Agreement.

 

2.                                      Delivery of Payment.  Purchaser herewith
delivers to the Company the full purchase price of the Shares and any required
tax withholding to be paid in connection with the exercise of the Option.

 

3.                                      Representations of Purchaser.  Purchaser
acknowledges that Purchaser has received, read and understood the Plan and the
Award Agreement and agrees to abide by and be bound by their terms and
conditions.

 

4.                                      Rights as Stockholder.  Until the
issuance (as evidenced by the appropriate entry on the books of the Company or
of a duly authorized transfer agent of the Company) of the Shares, no right to
vote or receive dividends or any other rights as a stockholder will exist with
respect to the Shares subject to the Option, notwithstanding the exercise of the
Option.  The Shares so acquired will be issued to Purchaser as soon as
practicable after exercise of the Option.  No adjustment will be made for a
dividend or other right for which the record date is prior to the date of
issuance, except as provided in Section 13 of the Plan.

 

5.                                      Tax Consultation.  Purchaser understands
that Purchaser may suffer adverse tax consequences as a result of Purchaser’s
purchase or disposition of the Shares.  Purchaser represents that Purchaser has
consulted with any tax consultants Purchaser deems advisable in connection with
the purchase or disposition of the Shares and that Purchaser is not relying on
the Company for any tax advice.

 

6.                                      Entire Agreement; Governing Law.  The
Plan and Award Agreement are incorporated herein by reference.  This Exercise
Notice, the Plan and the Award Agreement constitute the entire

 

--------------------------------------------------------------------------------


 

agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior undertakings and agreements of the Company and
Purchaser with respect to the subject matter hereof, and may not be modified
adversely to the Purchaser’s interest except by means of a writing signed by the
Company and Purchaser.  This agreement is governed by the internal substantive
laws, but not the choice of law rules, of the State of California.

 

Submitted by:

Accepted by:

 

 

PURCHASER:

SPLUNK INC.

 

 

 

 

 

Signature

 

By

 

 

 

 

 

 

Print Name

 

Title

 

 

 

Residence Address:

 

 

 

 

 

 

 

 

 

 

Date Received

 

2

--------------------------------------------------------------------------------


 

Addendum to Stock Option Award Agreement

 

ADDENDUM TO THE

 

GLOBAL STOCK OPTION AGREEMENT

 

UNDER THE SPLUNK INC.

 

2012 EQUITY INCENTIVE PLAN

 

Terms and Conditions

 

This Addendum includes additional terms and conditions that govern the Option
granted to Participant under the Splunk Inc. (the “Company”) 2012 Equity
Incentive Plan (the “Plan”) if Participant resides in one of the countries
listed below.  Capitalized terms used but not defined in this Addendum have the
meanings set forth in the Plan, the Notice of Stock Option Grant (the “Notice”)
and/or the Stock Option Award Agreement (the “Award Agreement”).

 

Notifications

 

This Addendum also includes information regarding exchange controls and certain
other issues of which Participant should be aware with respect to his or her
participation in the Plan.  The information is based on the securities, exchange
control and other laws in effect in the respective countries as of April 2012. 
Such laws are often complex and change frequently.  As a result, the Company
strongly recommends that Participant not rely on the information in this
Addendum as the only source of information relating to the consequences of
Participant’s participation in the Plan because the information may be out of
date at the time that the Option vests, Participant exercises his or her Option,
or Participant sells the Shares purchased upon exercise of the Option under the
Plan.

 

In addition, the information contained herein is general in nature and may not
apply to Participant’s particular situation, and the Company is not in a
position to assure Participant of a particular result.

 

Accordingly, Participant is advised to seek appropriate professional advice as
to how the relevant laws in Participant’s country may apply to his or her
situation.

 

Finally, if Participant is a citizen or resident of a country other than the one
in which he or she is currently working, transfers after the Date of Grant or is
considered a resident of another country for local law purposes, the information
contained herein may not be applicable to Participant and the Company shall, in
its discretion, determine to what extent the terms and conditions contained
herein shall apply to Participant.

 

--------------------------------------------------------------------------------


 

AUSTRALIA

 

Terms and Conditions

 

Exercise.  This provision supplements Section 4 of the Award Agreement:

 

If the Option vests when the market price per Share is equal to or less than the
Exercise Price for the Options, Participant shall not be permitted to exercise
the Option.  The Options may only be exercised starting on the business day
following the first day on which the market price per Share exceeds the Exercise
Price for the Options.

 

Lastly, the expiration date of Option shall be a date which is no greater than
ten (10) years from the date of grant.  Accordingly, notwithstanding the Notice
and Section 4(a) of the Award Agreement, the Option may not be exercised after
the expiration of seven (7) years from the Date of Grant.

 

CHINA

 

Terms and Conditions

 

Exercise.  This provision supplements Section 4 of the Award Agreement:

 

If Participant is a national of the People’s Republic of China, Participant may
not vest in nor exercise the Option unless and until the later of (a) the time
the Option would vest under the vesting schedule, or (b) a time when the
Company’s Shares are publicly traded, quoted or listed on a recognized exchange
or national securities market, are no longer subject to a lock-up restricting
Participant’s sale or disposal of the Shares and the Company has obtained
approval from the State Administration of Foreign Exchange (the “SAFE
Approval”).  Should the Option not first vest and become exercisable until the
SAFE Approval occurs, then as of the date of the SAFE approval, Participant
shall receive vesting credit for any dates under the vesting schedule that
preceded such event.  Participant further agrees to abide by any restrictions or
conditions imposed on the Option or the shares issued upon the exercise of the
Option.

 

Exchange Control Requirements.  Participant understands and agrees that,
pursuant to local exchange control requirements, Participant will be required to
immediately repatriate the cash proceeds from the sale of Shares related to the
award to China.  Participant further understands that, under Chinese exchange
control restrictions, such repatriation of his or her cash proceeds will need to
be effectuated through a special exchange control account established by the
Company (or any Parent or Subsidiary) or the Employer, and Participant hereby
consents and agrees that any proceeds from the sale of Shares will be
transferred to such special account prior to being delivered to Participant. 
The Company is under no obligation to secure any exchange conversion rate, and
the Company may face delays in converting the proceeds to local currency due to
exchange control restrictions in China.  Participant agrees to bear any currency
fluctuation risk between the time the Shares are sold and the time the sale
proceeds are distributed through any such special exchange account.  Participant
further agrees to comply with any other requirements that may be imposed by the
Company in the future in order to facilitate compliance with exchange control
requirements in China.  These requirements will not apply to non-PRC citizens,
unless otherwise required by SAFE.

 

2

--------------------------------------------------------------------------------


 

FRANCE

 

Terms and Conditions

 

Language Consent.  By accepting the grant, Participant confirms having read and
understood the Plan and Award Agreement which were provided in the English
language.  Participant accepts the terms of those documents accordingly.

 

Consentement Relatif à la Langue Utilisée.  En acceptant l’attribution, le
Participant confirme avoir lu et compris le Plan et le Contrat, qui ont été
communiqués en langue anglaise. Le Participant accepte les termes de ces
documents en connaissance de cause.

 

Notifications

 

Exchange Control Notification.  Participant may hold Shares obtained under the
Plan outside of France provided that Participant declares all foreign accounts
whether open, current, or closed on his or her annual income tax return.

 

GERMANY

 

Notifications

 

Exchange Control Notification.  Cross-border payments in excess of €12,500 must
be reported monthly to the German Federal Bank on Form Z10.  No report is
required for payments less than €12,500.

 

HONG KONG

 

Terms and Conditions

 

Securities Law Compliance.  To facilitate compliance with securities laws in
Hong Kong, Participant agrees not to sell the Shares issued upon exercise of the
Options within six (6) months from the Date of Grant.

 

Notifications

 

Securities Law Notification.  WARNING:  THE OPTIONS AND SHARES DO NOT CONSTITUTE
A PUBLIC OFFERING OF SECURITIES UNDER HONG KONG LAW AND ARE AVAILABLE ONLY TO
EMPLOYEES OF THE COMPANY AND ITS SUBSIDIARIES.  THE AWARD AGREEMENT, INCLUDING
THIS ADDENDUM, THE PLAN AND OTHER INCIDENTAL COMMUNICATION MATERIALS HAVE NOT
BEEN PREPARED IN ACCORDANCE WITH AND ARE NOT INTENDED TO CONSTITUTE A
“PROSPECTUS” FOR A PUBLIC OFFERING OF SECURITIES UNDER THE APPLICABLE SECURITIES
LEGISLATION IN HONG KONG.  NOR HAVE THE DOCUMENTS BEEN REVIEWED BY ANY
REGULATORY AUTHORITY IN HONG KONG.  THE OPTIONS ARE INTENDED ONLY FOR THE
PERSONAL USE OF EACH ELIGIBLE EMPLOYEE

 

3

--------------------------------------------------------------------------------


 

OF THE COMPANY OR ONE OF ITS SUBSIDIARIES AND MAY NOT BE DISTRIBUTED TO ANY
OTHER PERSON.  IF PARTICIPANT IS IN ANY DOUBT ABOUT ANY OF THE CONTENTS OF THE
AWARD AGREEMENT, INCLUDING THIS ADDENDUM OR THE PLAN, PARTICIPANT SHOULD OBTAIN
INDEPENDENT PROFESSIONAL ADVICE.

 

Nature of Scheme.  The Company specifically intends that the Plan will not be an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance (“ORSO”).  Notwithstanding the foregoing, if the Plan is
deemed to constitute an occupational retirement scheme for the purposes of ORSO,
then Participant’s grant shall be void.

 

ITALY

 

Terms and Conditions

 

Manner of Exercise.  This provision supplements Section 4 of the Award
Agreement:

 

Participant must exercise the Option using the same day sale method pursuant to
which all Shares subject to the exercised Option will be sold immediately upon
exercise and the proceeds of sale, less the Exercise Price, any Tax-Related
Items and broker’s fees or commissions, will be remitted to Participant in
accordance with any applicable exchange control laws and regulations. 
Participant acknowledges that the Company’s designated broker or transfer agent
is under no obligation to arrange for the sale of the Shares at any particular
price.

 

To the extent that regulatory requirements change, the Company reserves the
right to permit exercises through any of the means set forth in the Award
Agreement or the Plan.

 

Data Privacy.  This provision replaces Section 11 of the Award Agreement:

 

Participant understands that the Employer, the Company and any Subsidiary as a
data processor of the Company may hold certain personal information about
Participant, including, but not limited to, Participant’s name, home address and
telephone number, date of birth, social insurance or other identification
number, salary, nationality, job title, any Shares or directorships held in the
Company or any Subsidiary, details of all Options, or any other entitlement to
Shares awarded, canceled, exercised, vested, unvested or outstanding in
Participant’s favor (“Data”), and that the Company and the Employer will process
said data and other data lawfully received from third party for the exclusive
purpose of implementing, managing and administering the Plan and complying with
applicable laws, regulations and community legislation.

 

Participant also understands that providing the Company with Data is mandatory
for compliance with laws and is necessary for the performance of the Plan and
that Participant’s refusal to provide such Data would make it impossible for the
Company to perform its contractual obligations and may affect Participant’s
ability to participate in the Plan.  The Controller of personal data processing
is Splunk Inc., with registered offices at 250 Brannan Street, 2nd Floor, San
Francisco, California 94107 U.S.A. and, pursuant to Legislative Decree no.
196/2003, its Representative in Italy for privacy purposes is Splunk Services UK
Limited, Italy branch (S.r.l.), with its registered offices at with its
registered offices at Via Birmania 81, 00144 Rome.

 

4

--------------------------------------------------------------------------------


 

Participant understands that Data will not be publicized, but it may be
accessible by the Employer as the data processor of the Company and within the
Employer’s organization by its internal and external personnel in charge of
processing.  Furthermore, Data may be transferred to banks, other financial
institutions, or brokers involved in the management and administration of the
Plan.  Participant understands that Data may also be transferred to the
independent registered public accounting firm engaged by the Company, and also
to the legitimate addresses under applicable laws.  Participant further
understands that the Company and/or any Subsidiary or Parent will transfer Data
among themselves as necessary for the purpose of implementing, administering and
managing Participant’s participation in the Plan, and that the Company and/or
any Subsidiary or Parent may each further transfer Data to third parties
assisting the Company in the implementation, administration, and management of
the Plan, including any requisite transfer of Data to a broker or other third
party with whom Participant may elect to deposit any Shares acquired at exercise
of the Option.  Such recipients may receive, possess, use, retain, and transfer
Data in electronic or other form, for the purposes of implementing,
administering, and managing Participant’s participation in the Plan. 
Participant understand that these recipients may be acting as controllers,
processors, or persons in charge of processing, as the case may be, according to
applicable privacy laws, and that they may be located in or outside the European
Economic Area, such as in Japan or the United States or elsewhere, in countries
that do not provide an adequate level of data protection as intended under
Italian privacy law.  Should the Company exercise its discretion in suspending
all necessary legal obligations connected with the management and administration
of the Plan, it will delete Data as soon as it has completed all the necessary
legal obligations connected with the management and administration of the Plan.

 

Participant understands that Data processing related to the purposes specified
above shall take place under automated or non-automated conditions, anonymously
when possible, that comply with the purposes for which Data is collected and
with confidentiality and security provisions, as set forth by applicable laws
and regulations, with specific reference to Legislative Decree no. 196/2003.

 

The processing activity, including communication, the transfer of Data abroad,
including outside of the European Economic Area, as herein specified and
pursuant to applicable laws and regulations, does not require Participant’s
consent thereto, as the processing is necessary to performance of law and
contractual obligations related to implementation, administration, and
management of the Plan.  Participant understands that, pursuant to Section 7 of
the Legislative Decree no. 196/2003, Participant has the right at any moment to,
including but not limited to, obtain confirmation that Data exist or not,
access, verify their content, origin and accuracy, delete, update, integrate, 
correct, block or terminate, for legitimate reason, the Data processing.  To
exercise privacy rights Participant should address the Employer.

 

Furthermore, Participant is aware that Data will not be used for
direct-marketing purposes.  In addition, Data provided can be reviewed and
questions or complaints can be addressed by contacting Participant’s local human
resources representative.

 

Plan Document Acknowledgement.  In accepting the Option, Participant
acknowledges that he or she has received a copy of the Plan, has reviewed the
Plan and the Award Agreement, including this

 

5

--------------------------------------------------------------------------------


 

Addendum, in their entirety and fully understand and accept all provisions of
the Plan, the Award Agreement, and this Addendum.

 

Participant further acknowledges that he or she has read and specifically and
expressly approves the following clauses in the Award Agreement: Section 2:
Vesting Schedule; Section 4: Exercise of Option; Section 7 Nature of Grant;
Section 13: NonTransferability of Option; Section 15: Additional Conditions to
Issuance of Stock; Section 17: Administrator Authority; Section 25: Addendum;
and the Data Privacy provision in this Addendum.

 

Notifications

 

Exchange Control Information.  Participant is required to report the following
on his or her annual tax return: (1) any transfers of cash or Shares to or from
Italy exceeding €10,000, (2) any foreign investments or investments held outside
of Italy at the end of the calendar year exceeding €10,000 if such investments
(e.g., vested Options, Shares, or cash) may result in income taxable in Italy
(this will include reporting any Vested Shares if their intrinsic value (i.e.,
the difference between the fair market value of the Shares underlying the Vested
Shares at the end of the year and the Exercise Price) combined with other
foreign assets exceed €10,000), and (3) the amount of the transfers to and from
abroad which have had an impact during the calendar year on Participant’s
foreign investments or investments held outside of Italy.  Under certain
circumstances, Participant may be exempt from the requirement under (1) above if
the transfer or investment is made through an authorized broker resident in
Italy.

 

Tax on Foreign Financial Assets.  Effective from 2011, a tax on the value of the
financial assets held outside of Italy by individuals resident of Italy has been
introduced.  Such tax is levied at an annual rate of 1 per thousand (0.1%) for
FY 2012, and of 1.5 per thousand (0.15%), starting from 2013. The taxable amount
will be the fair market value of the financial assets (including vested Options
or Shares) assessed at the end of the calendar year.

 

MEXICO

 

Terms and Conditions

 

Acknowledgements.  This provision supplements Section 7 of the Award Agreement:

 

By accepting the Option, Participant acknowledges that he or she has received a
copy of the Plan and the Award Agreement, including this Addendum, which he or
she has reviewed.  Participant further acknowledges that he or she accepts all
the provisions of the Plan and the Award Agreement, including this Addendum. 
Participant also acknowledges that he or she has read and specifically and
expressly approves the terms and conditions set forth in the “Nature of Grant”
Section of the Award Agreement, which clearly provide as follows:

 

(1)                                 Participant’s participation in the Plan does
not constitute an acquired right;

 

(2)                                 The Plan and Participant’s participation in
it are offered by the Company on a wholly discretionary basis;

 

6

--------------------------------------------------------------------------------


 

(3)                                Participant’s participation in the Plan is
voluntary; and

 

(4)                                 The Company and its Subsidiaries are not
responsible for any decrease in the value of any Shares acquired upon exercise
of the Option.

 

Labor Law Acknowledgement and Policy Statement.  By accepting the Option,
Participant acknowledges that Splunk Inc., with registered offices at 250
Brannan Street, 2nd Floor, San Francisco, California 94107 U.S.A., is solely
responsible for the administration of the Plan.  Participant further
acknowledges that his or her participation in the Plan, the grant of the Option
and any acquisition of Shares under the Plan do not constitute an employment
relationship between Participant and the Company because Participant is
participating in the Plan on a wholly commercial basis.  Based on the foregoing,
Participant expressly acknowledges that the Plan and the benefits that he or she
may derive from participation in the Plan do not establish any rights between
Participant and the Employer, and do not form part of the employment conditions
and/or benefits provided by the Company or any Parent or Subsidiary, and any
modification of the Plan or its termination shall not constitute a change or
impairment of the terms and conditions of Participant’s employment.

 

Participant further understands that his or her participation in the Plan is the
result of a unilateral and discretionary decision of the Company and, therefore,
the Company reserves the absolute right to amend and/or discontinue
Participant’s participation in the Plan at any time, without any liability to
Participant.

 

Finally, Participant hereby declares that he or she does not reserve to him or
herself any action or right to bring any claim against the Company for any
compensation or damages regarding any provision of the Plan or the benefits
derived under the Plan, and that he or she therefore grants a full and broad
release to the Company, its Subsidiaries, affiliates, branches, representation
offices, shareholders, officers, agents and legal representatives, with respect
to any claim that may arise.

 

Términos y Condiciones

 

Reconocimientos.  Esta disposición suplementa la Sección 7 del Contrato:

 

Al aceptar la Opción, el Partícipe reconoce que ha recibido una copia del Plan y
del Contrato, incluyendo este Anexo, que ha sido revisado por el Partícipe. El
Partícipe reconoce, además, que acepta todas las disposiciones del Plan y del
Contrato, incluyendo este Anexo.  El Partícipe también reconoce que ha leído la
Sección del Contrato intitulada “Reconocimientos” y específica y expresamente
aprueba los términos y condiciones establecidos en dicha Sección, que claramente
establece lo siguiente:

 

(1)                                 La participación del Partícipe en el Plan no
constituye un derecho adquirido;

 

(2)                                 El Plan y la participación del Partícipe en
el Plan se ofrecen por la Compañía de manera totalmente discrecional;

 

(3)                                 La participación del Partícipe en el Plan es
voluntaria; y

 

7

--------------------------------------------------------------------------------


 

(4)                                La Compañía y sus Subsidiarias no son
responsables por cualquier disminución en el valor de las Acciones adquiridas al
ejercer la Opción.

 

Reconocimiento de Ley Laboral y Declaración de Política.  Al aceptar la Opción,
el Partícipe reconoce que Splunk Inc., con oficinas registradas en 250 Brannan
Street, 2nd Floor, San Francisco, California 94107, EE.UU., es únicamente
responsable por la administración del Plan.  Además, el Partícipe reconoce que
su participación en el Plan, el otorgamiento de la Opción y cualquier
adquisición de Acciones de conformidad con el Plan no constituyen una relación
laboral entre el Partícipe y la Compañía, ya que el Partícipe está participando
en el Plan en sobre una base exclusivamente comercial.  Con base en lo anterior,
el Partícipe  expresamente reconoce que el Plan y los beneficios que le deriven
de la participación en el Plan no establecen derecho alguno entre el Partícipe y
el Patrón y no forman parte de las condiciones de trabajo y/o prestaciones
otorgadas por la Compañía o cualquier Matriz o Subsidiaria de la Compañía, y
cualquier modificación del Plan o su terminación no constituirá un cambio o
deterioro de los términos y condiciones de empleo del Partícipe.

 

Además, el Partícipe entiende que su participación en el Plan es resultado de
una decisión unilateral y discrecional de la Compañía y, por lo tanto, la
Compañía se reserva el derecho absoluto de modificar y/o discontinuar la
participación del Partícipe en el Plan en cualquier momento, sin responsabilidad
alguna para con el Partícipe.

 

Finalmente, el Partícipe en este acto manifiesta que no se reserva ninguna
acción o derecho para interponer una demanda o reclamación en contra de la
Compañía por cualquier compensación o daño o perjuicio en relación con cualquier
disposición del Plan o los beneficios derivados del Plan y, en consecuencia,
otorga un amplio y total finiquito a la Compañía, sus Subsidiarias, afiliadas,
sucursales, oficinas de representación, accionistas, directores, funcionarios,
agentes y representantes con respecto a cualquier demanda o reclamación que
pudiera surgir.

 

THE NETHERLANDS

 

Notifications

 

Securities Law Information.  Participant should be aware of the Dutch
insider-trading rules, which may impact the sale of Shares issued upon exercise
of the Option.  In particular, Participant may be prohibited from effectuating
certain transactions if Participant has inside information about the Company.

 

Under Article 5:56 of the Dutch Financial Supervision Act, anyone who has
“insider information” related to an issuing company is prohibited from
effectuating a transaction in securities in or from the Netherlands.  “Inside
information” is defined as knowledge of specific information concerning the
issuing company to which the securities relate or the trade in securities issued
by such company, which has not been made public and which, if published, would
reasonably be expected to affect the share price, regardless of the development
of the price. The insider could be any employee of a Subsidiary or Parent in the
Netherlands who has inside information as described herein.

 

8

--------------------------------------------------------------------------------


 

Given the broad scope of the definition of inside information, certain employees
working for the Company or for any Subsidiary or Parent in the Netherlands may
have inside information and, thus, would be prohibited from effectuating a
transaction in securities in the Netherlands at a time when Participant has such
inside information.

 

If Participant is uncertain whether the insider-trading rules apply to
Participant, he or she should consult Participant’s personal legal advisor.

 

SINGAPORE

 

Notifications

 

Securities Law Information.  The Option is being granted to Participant pursuant
to the “Qualifying Person” exemption under section 273(1)(f) of the Singapore
Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”).  The Plan has not
been lodged or registered as a prospectus with the Monetary Authority of
Singapore.  Participant should note that such Option grant is subject to section
257 of the SFA and Participant will not be able to make any subsequent sale in
Singapore, or any offer of such subsequent sale of the Shares underlying the
Option unless such sale or offer in Singapore is made pursuant to the exemptions
under Part XIII Division (1) Subdivision (4) (other than section 280) of the SFA
(Chapter 289, 2006 Ed.).

 

Director Notification Obligation.  If Participant is a director, associate
director or shadow director of a Singaporean Subsidiary or Parent, Participant
is subject to certain notification requirements under the Singapore Companies
Act.  Among these requirements is an obligation to notify the Singaporean
Subsidiary or Parent in writing when Participant receives an interest (e.g.,
Option, Shares) in the Company or a Subsidiary or Parent.  In addition,
Participant must notify the Singaporean Subsidiary or Parent when he or she
sells any Shares (including when Participant sells the Shares acquired under the
Plan).  These notifications must be made within two (2) business days of
acquiring or disposing of any interest in the Company or any Subsidiary or
Parent.  In addition, a notification must be made of Participant’s interests in
the Company or any Subsidiary or Parent within two (2) business days of becoming
a director.

 

Insider-Trading Notification.  Participant should be aware of the Singapore
insider-trading rules, which may impact his or her acquisition or disposal of
Shares or rights to Shares under the Plan.  Under the Singapore insider-trading
rules, Participant is prohibited from selling Shares when he or she possesses
information, not generally available, which Participant knows or should know
will have a material effect on the price of the Shares once such information is
generally available.

 

SWEDEN

 

There are no country-specific provisions.

 

9

--------------------------------------------------------------------------------


 

UNITED KINGDOM

 

Terms and Conditions

 

Joint Election.  As a condition of participation in the Plan and the exercise of
the Option at a time when the Company’s Shares are considered readily
convertible assets under U.K. law, Participant agrees to accept any liability
for secondary Class 1 National Insurance contributions (the “Employer NICs”)
that may be payable by the Company, the Employer, a Parent or a Subsidiary in
connection with the Option and any event giving rise to Tax-Related Items. 
Without prejudice to the foregoing, Participant agrees to execute a joint
election with the Company, the form of such joint election (the “Joint
Election”) having been approved formally by Her Majesty’s Revenue and Customs
(“HMRC”), and any other required consent or election.  Participant further
agrees to execute such other joint elections as may be required between
Participant and any successor to the Company, the Employer, a Parent or a
Subsidiary.  Participant further agrees that the Company, the Employer, a Parent
or a Subsidiary may collect the Employer NICs from Participant by any of the
means set forth in Section 6(a) of the Award Agreement.

 

If Participant does not enter into a Joint Election prior to the exercise of the
Option, he or she will not be entitled to exercise the Option unless and until
he or she enters into a Joint Election, and no Shares will be issued to
Participant under the Plan, without any liability to the Company, the Employer,
a Parent or a Subsidiary.

 

Responsibility for Taxes.  This provision supplements Section 6(a) of the Award
Agreement and applies if the Company’s Shares are considered readily convertible
assets under U.K. law at the time of exercise:

 

If payment or withholding of tax is not made within 90 days of the event giving
rise to the Tax-Related Items (the “Due Date”) or such other period specified in
Section 222(1)(c) of the Income Tax (Earnings and Pensions) Act 2003, the amount
of any uncollected tax will constitute a loan owed by Participant to the
Employer, effective on the Due Date.  Participant agrees that the loan will bear
interest at the then-current Official Rate of HMRC, it will be immediately due
and repayable, and the Company or the Employer may recover it at any time
thereafter by any of the means referred to in Section 6(a) of the Award
Agreement.  Notwithstanding the foregoing, if Participant is a director or
executive officer of the Company (within the meaning of Section 13(k) of the
Exchange Act), Participant will not be eligible for such a loan to cover the
taxes due.  In the event that Participant is a director or executive officer and
tax is not collected from or paid by Participant by the Due Date, the amount of
any uncollected tax will constitute a benefit to Participant on which additional
income tax and National Insurance contributions will be payable.  Participant
will be responsible for reporting and paying any income tax and National
Insurance contributions due on this additional benefit directly to HMRC under
the self-assessment regime.

 

In addition, Participant agrees that the Company and/or the Employer may
calculate the Tax-Related Items to be withheld and accounted for by reference to
the maximum applicable rates, without prejudice to any right Participant may
have to recover any overpayment from the relevant tax authorities.

 

10

--------------------------------------------------------------------------------